                 Case 1:21-cv-10787-FDS Document 1 Filed 05/13/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
                         EASTERN DIVISION (BOSTON)
_______________________________________
BARBARA BOSWORTH,                      )
      Plaintiff                        )
                                       )
VS.                                    ) C.A. NO.
                                       )
THE FRESH MARKET, INC.,                )
      Defendant                        )
______________________________________ )


           MOTION FOR REMOVAL OF DEFENDANT, THE FRESH MARKET, INC.


               TO THE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT

OF MASSACHUSETTS (EASTERN DIVISION):

               The Motion of Defendant, The Fresh Market, Inc. (hereinafter “Fresh Market”), by its

attorneys, Boyle | Shaughnessy Law P.C., for removal of this action from the Plymouth Superior

Court of the Commonwealth of Massachusetts, County of Plymouth, Massachusetts, to the

United States District Court for the District of Massachusetts (Eastern Division), respectfully

shows:

               FIRST: That the petitioner herein is a defendant in a civil action brought against it in the

Plymouth Superior Court of the Commonwealth of Massachusetts, County of Plymouth,

Massachusetts, entitled “Barbara Bosworth v. The Fresh Market, Inc.” Said action bears Civil Action

No.: 2183CV00228.

               SECOND: That the aforesaid action was commenced by the filing of a Complaint

alleging negligence against the defendant, Fresh Market, on or about March 29, 2021. (See the

Complaint attached hereto as Exhibit A.)

               THIRD: The defendant filed a responsive pleading to the Plaintiff’s Complaint on or




{B1038867.1}                                     Page 1 of 3
                 Case 1:21-cv-10787-FDS Document 1 Filed 05/13/21 Page 2 of 3




about May 11, 2021. (See Answer of the Defendant, Fresh Market, Inc., attached hereto as

Exhibit B.)

               FOURTH: That as set forth in the Complaint, the plaintiff is an individual who resides in

Braintree, Massachusetts.

               FIFTH: The defendant, Fresh Market, is a Delaware corporation registered to do work in

the Commonwealth of Massachusetts with a principal place of business located at 628 Green

Valley Road, Ste. 500, Greensboro, North Carolina.

               SIXTH: That, by reason of the above, the above-captioned action is a civil action brought

in a state court of which the United States District Courts have original jurisdiction under the

provisions of Title 28, U.S.C. Section 1332 and is one which may be removed to this Court by

the petitioners, defendants therein, pursuant to the provisions of Title 28, U.S.C. Section 1332(a)

and Sections 1441 and 1446.

               SEVENTH: There is diversity of citizenship under 28 U.S.C. § 1332 (a), where defendant

is a Delaware corporation with a principal place of business in North Carolina, and Plaintiff is a

resident of Massachusetts.

               WHEREFORE, the petitioner prays that this cause proceed in this Court as an action

properly removed thereto.




{B1038867.1}                                    Page 2 of 3
               Case 1:21-cv-10787-FDS Document 1 Filed 05/13/21 Page 3 of 3




                                     THE DEFENDANT,
                                     THE FRESH MARKET, INC.
                                     BY ITS ATTORNEYS,


Date: __5/13/2021                    /s/ Peter L. Bosse, Esq.(BBO# 633453)__________
                                     Peter L. Bosse, Esq., BBO# 633453
                                     Email: pbosse@bsctrialattorneys.com
                                     Boyle | Shaughnessy Law, P.C.
                                     446 Main Street, 19th Floor
                                     Worcester, MA 01608
                                     Ph: (508) 762-4497 Fax: (774) 243-6111




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on this 13th day of
May, 2021.


                                               /s/ Peter L. Bosse, Esq. (BBO# 633453)




{B1038867.1}                              Page 3 of 3
